EXHIBIT 10.1

BRUSH ENGINEERED MATERIALS INC.

EXECUTIVE DEFERRED COMPENSATION PLAN II

ARTICLE 1
PURPOSE

The Brush Engineered Materials Inc. Executive Deferred Compensation Plan II (the
“Plan”) is hereby established in accordance with the following terms and
conditions for the purpose of providing deferred compensation to eligible
employees, which plan is intended to be a non-qualified deferred compensation
arrangement for a select group of management and highly compensated employees.
The Plan is adopted by the Board on December 7, 2004, for years beginning after
December 31, 2004.

ARTICLE 2
DEFINITIONS

The following terms shall have the following meanings described in this Article
unless the context clearly indicates another meaning. All references in the Plan
to specific Articles or Sections shall refer to Articles or Sections of the Plan
unless otherwise stated.

2.1 Account means the record or records established for each Participant in
accordance with Section 5.1.

2.2 Annual Excess Compensation means for a Plan Year a Participant’s Base Salary
for services performed during the Plan Year, performance compensation payable in
the Plan Year under the Brush Engineered Materials Inc. and Subsidiaries
Management Performance Compensation Plan, and incentive compensation payable in
the Plan Year under the Brush Engineered Materials Inc. and Subsidiaries
Long-Term Incentive Plan, whether or not such compensation is reportable on Form
W-2 for the Plan Year, but only to the extent that such compensation exceeds the
limit imposed on compensation taken into account under the Brush Engineered
Materials Inc. Savings and Investment Plan by reason of Code Section 401(a)(17)
as determined by the Plan Administrator.

2.3 Base Salary means for a Plan Year the annual cash compensation relating to
services performed during such Plan Year, whether or not paid in such Plan Year
or included on the Federal Income Tax Form W-2 for such year, excluding bonuses,
commissions, overtime, special awards, tax planning stipends, fringe benefits,
stock options, relocation expenses, incentive payments, non-monetary awards,
fees, automobile and other allowances paid to a Participant for employment
services rendered (whether or not such allowances are included in the Employee’s
gross income). Base Salary shall be calculated before reduction for compensation
voluntarily deferred or contributed by the Participant pursuant to all qualified
or non-qualified plans of any Employer and shall be calculated to include
amounts not otherwise included in the Participant’s gross income under Code
Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by any
Employer; provided, however, that all such amounts will be included in
compensation only to the extent that, had there been no such plan, the amount
would have been payable in cash to the Employee.

2.4 Board means the Board of Directors of Company.

2.5 Bonus means for a Plan Year any compensation payable to a Participant in the
Plan Year pursuant to the Brush Engineered Materials Inc. and Subsidiaries
Management Performance Compensation Plan or the Brush Engineered Materials Inc.
and Subsidiaries Long-Term Incentive Plan, whether or not paid in a calendar
year or included on the Federal Income Tax Form W-2 for a calendar year.

2.6 Code means the Internal Revenue Code of 1986, as amended.

2.7 Company means Brush Engineered Materials Inc., an Ohio corporation.

2.8 Compensation Committee means the Organization and Compensation Committee of
the Board or, at any time that no such committee exists, the Board.

2.9 Deferred Compensation means the portion of a Participant’s Base Salary or
Bonus allocated to the Participant’s Account in accordance with Section 4.1 of
the Plan.

2.10 Election Agreement means the written agreement entered into by an Employee,
which shall be irrevocable, pursuant to which the Employee becomes a Participant
in the Plan and makes an election relating to Deferred Compensation and the
period over which Deferred Compensation and Nonelective Deferred Compensation
and investment return thereon will be paid.

2.11 Employee means, with respect to each Employer, management and highly
compensated employees.

2.12 Employer means the Company and any other corporation in a controlled group
of corporations (under Code Section 414(b)) of which Company is a member which,
with the authorization of the Board, adopts the Plan for the benefit of its
employees pursuant to resolution of its board of directors.

2.13 Nonelective Deferred Compensation means a Participant’s nonelective
deferred compensation allocated to the Participant’s Account in accordance with
Section 5.1 of the Plan.

2.14 Participant means an Employee or former Employee of an Employer who has met
the requirements for participation under Section 3.1 and who is or may become
eligible to receive a benefit from the Plan or whose beneficiary may be eligible
to receive a benefit from the Plan.

2.15 Plan means the plan, the terms and provisions of which are herein set
forth, and as it may be amended or restated from time to time, designated as the
“Brush Engineered Materials Inc. Executive Deferred Compensation Plan II.”

2.16 Plan Administrator means the Company.

2.17 Plan Year means the period beginning on January 1 and ending on December 31
of each year.

2.18 Trust means any domestic trust that may be maintained in the United States
pursuant to Article 8.

2.19 Valuation Date means the last business day of each calendar month.

ARTICLE 3
PARTICIPATION

3.1 Eligibility. An Employee shall be eligible to participate in the Plan if he
or she is an Employee designated as eligible by the Compensation Committee.
Individuals not specifically designated by the Compensation Committee are not
eligible to participate in the Plan.

3.2 Participation. An Employee shall become a Participant as of the date he or
she satisfies the eligibility requirements of Section 3.1 and completes all
administrative forms required by the Plan Administrator. A Participant’s
participation in the Plan shall terminate upon termination of employment with
the Company and all direct and indirect subsidiaries of Company or upon such
other events as determined by the Compensation Committee.

ARTICLE 4
BENEFITS

4.1 Deferred Compensation. Subject to any limitations established by the
Compensation Committee or the Plan Administrator, a Participant may elect for a
Plan Year to have his or her Base Salary and/or Bonus deferred in any amount not
to exceed (i) the Participant’s Base Salary in excess of the dollar limitation
provided for under Code Section 401(a)(17) as determined by the Plan
Administrator, except that this dollar limitation will not be applied with
respect to the 2005 Plan Year, and (ii) the Participant’s full Bonus, less
applicable tax withholding, and to have that amount credited to his or her
Account as Deferred Compensation. Deferred Compensation shall be credited to a
Participant’s Account monthly.

4.2 Nonelective Deferred Compensation. There shall be credited to each
Participant’s Account for each Plan Year an amount equal to three (3) percent of
his or her Annual Excess Compensation, or such other percent as may be
established from time to time by action of the Board to maintain parity with the
matching contribution rate available under the Brush Engineered Materials Inc.
Savings and Investment Plan. Moreover, the Compensation Committee may in its
discretion determine for any Plan Year to make an additional credit to a
Participant’s Account as Nonelective Deferred Compensation, which amount may be
a different amount or percentage (including no amount) for each Participant, as
the Compensation Committee shall in its sole and absolute discretion determine.
Nonelective Deferred Compensation shall be credited to a Participant’s Account
monthly.

4.3 Election Procedures.

(a) Except as provided in paragraphs (b) and (c) below, compensation for
services performed during a taxable year may be deferred at the Participant’s
election only if the election to defer such compensation is made not later than
the close of the preceding taxable year.

(b) In the case of the first year in which a Participant becomes eligible to
participate in the Plan, the Participant’s election with respect to amounts
deferred pursuant to Sections 4.1 and 4.2 may be made with respect to services
to be performed subsequent to the election within 30 days after the date the
Participant becomes eligible to participate in the Plan.

(c) In the case of any performance-based compensation based on services
performed over a period of at least 12 months as determined by the Plan
Administrator in accordance with regulatory guidance under Code Section 409A, an
election may be made no later than six months before the end of the period.

(d) Each Participant shall specify on his or her Election Agreement with respect
to each Plan Year (i) the percentage of Base Salary and/or the percentage of
Bonus the Participant elects to defer for such Plan Year; and (ii) whether the
Deferred Compensation and Nonelective Deferred Compensation for such Plan Year
plus investment return credited to such amounts will be paid in a single lump
sum, annual installments payable over three years or annual installments payable
over five years upon the Participant’s termination of employment with the
Company and all direct and indirect subsidiaries of the Company; subject to the
further provisions of Article 6.

(e) A Participant can change his or her Election Agreement and an eligible
Employee who is not a Participant may become a Participant, as of any January 1
by completing, signing and filing an Election Agreement with the Plan
Administrator not later than the preceding December 31 (subject, however, to the
provisions of paragraph (b) above in the case of a Participant who becomes newly
eligible during the Plan Year). A Participant who does not complete a new
Election Agreement for a Plan Year will be deemed to have elected not to have
any Deferred Compensation for the Plan Year and will be deemed to have elected a
single lump sum method of payment for any Nonelective Deferral Compensation for
such Plan Year. In the event any amount is credited to the Account of
Participant with respect to which no timely election concerning method of
payment has been made, such amount shall be payable in the single lump sum
method of payment.

(f) All Election Agreements shall be in a form acceptable to the Plan
Administrator and shall be completed, signed, and filed with the Plan
Administrator as provided herein.

ARTICLE 5
ACCOUNTS

5.1 Participant Accounts. The Plan Administrator shall establish a separate
Account in the name of each Participant in respect of each Employer of such
Participant for all amounts attributable to Deferred Compensation for each Plan
Year for which the Participant has elected to defer compensation otherwise
payable by such Employer and all Nonelective Deferred Compensation for each Plan
Year. A Participant’s Account shall be maintained by the Plan Administrator in
accordance with the terms of this Plan until all of the Deferred Compensation,
Nonelective Deferred Compensation, and investment return to which a Participant
is entitled has been distributed to a Participant or his or her beneficiary in
accordance with the terms of the Plan. A Participant shall be fully vested in
his or her Account at all times.

5.2 Investment Return. Each Account shall be deemed to bear an investment return
as if invested in the manner elected by the Participant from a list of
investment funds determined by the Compensation Committee from the date of
crediting to the Participant’s Account and income thereon through the date of
complete distribution of the Account. The Company shall have no obligation to
actually invest funds pursuant to a Participant’s elections, and if the Company
does invest funds, a Participant shall have no rights to any invested assets
other than as a general unsecured creditor of the Company.

5.3 Valuation of Accounts. The value of an Account as of any Valuation Date
shall equal the amounts previously credited to such Account less any payments
debited to such Account plus the investment return deemed to be earned on such
Account in accordance with Section 5.2 through the Valuation Date.

ARTICLE 6
DISTRIBUTIONS

6.1 Termination of Employment. Upon termination of employment for any reason
other than death, a Participant’s Account with respect to a Plan Year shall be
distributed to the Participant in a single lump sum payment, annual installments
payable over three years or annual installments payable over five years as
elected by the Participant on his or her Election Agreement with respect to
deferrals for the Plan Year. Payment will be made or begin on the business day
coinciding with or next following the sixtieth (60th) day after the
Participant’s termination of employment or as soon thereafter as is
administratively practicable; subject, however, to the provisions of
Section 6.3. Installment payments shall be calculated and recalculated annually
by multiplying the balance credited to the Participant’s Account (including any
increase or decrease resulting from investment return) as of the most recent
Valuation Date by a fraction, the numerator of which is one and the denominator
of which is the remaining number of payments to be made to the Participant.

6.2 Death. If a Participant dies prior to termination of employment or complete
distribution of his or her Account, the amounts credited to his or her Account
will be distributed in a single lump sum payment to the beneficiary named by the
Participant on a beneficiary designation form filed with the Company. Payment of
a death benefit will begin on the business day coinciding with or next following
the sixtieth (60th) day after a Participant’s death or as soon thereafter as is
administratively practicable. The Participant may change the beneficiary
designation at any time by signing and filing a new beneficiary designation form
with the Plan Administrator. If for any reason no beneficiary is designated or
no beneficiary survives the Participant, the beneficiary shall be the
Participant’s estate. If the Participant designates a trust as beneficiary, the
Plan Administrator shall determine the rights of the trustee without
responsibility for determining the validity, existence or provisions of the
trust. Further, neither the Plan Administrator nor the Company nor any Employer
shall have responsibility for the application of sums paid to the trustee or for
the discharge of the trust.

6.3 Distribution Limitations. Notwithstanding any provision of the Plan to the
contrary, compensation deferred under the Plan shall not be distributed earlier
than

(a) separation from service as determined by the Secretary of the Treasury
(except as provided below with respect to a key employee of an Employer);

(b) the date the Participant becomes disabled (within the meaning of Section
409A(a)(2)(C) of the Code);

(c) death of the Participant;

(d) a specified time (or pursuant to a fixed schedule) specified under the Plan
at the date of the deferral of such compensation;

(e) to the extent provided by the Secretary of the Treasury, a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company; or

(f) the occurrence of an unforeseeable emergency as defined in Section
409A(a)(2)(B)(ii) of the Code.

In the case of any key employee (as defined in Section 416(i) of the Code
without regard to paragraph (5) thereof) of an Employer, distributions may not
be made before the date which is six months after the date of separation from
service (or, if earlier, the date of death of the Participant).

ARTICLE 7
ADMINISTRATION

7.1 Plan Administrator. The Company shall have the sole responsibility for the
administration of the Plan and is designated as Plan Administrator.

7.2 Appointment of Administrative Committee. The Company may delegate its duties
as Plan Administrator to an Administrative Committee. The members of the
Administrative Committee shall be selected by the Board.

7.3 Powers of Plan Administrator. The Plan Administrator shall have the full and
exclusive power, discretion and authority to administer the Plan. The
determinations and decisions of the Plan Administrator are final and binding on
all persons. The Plan Administrator’s powers shall include but shall not be
limited to, the power to:

(a) Maintain records pertaining to the Plan.

(b) Interpret the terms and provisions of the Plan, and to construe ambiguities
and correct omissions.

(c) Establish procedures by which Participants may apply for benefits under the
Plan and appeal a denial of benefits.

(d) Determine the rights under the Plan of any Participant applying for or
receiving benefits.

(e) Administer the claims procedure provided in this Article.

(f) Perform all acts necessary to meet the reporting and disclosure obligations
imposed by the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

(g) Delegate specific responsibilities for the operation and administration of
the Plan to such employees or agents as it deems advisable and necessary.

In the exercise of its powers, the Plan Administrator shall be entitled to rely
upon all tables, valuations, certificates and reports furnished by any
accountant or consultant and upon opinions given by any legal counsel in each
case duly selected by the Plan Administrator.

7.4 Limitation of Liability. The Plan Administrator and the Company and all
other Employers, and their respective officers and directors (including but not
limited to the members of the Board), shall not be liable for any act or
omission relating to their duties under the Plan, unless such act or omission is
attributable to their own willful misconduct or lack of good faith.

7.5 Claims Procedures.

(a) All claims under the Plan shall be directed to the attention of the Plan
Administrator. Any Participant or beneficiary whose application for benefits or
other claim under the Plan has been denied, in whole or in part, shall be given
written notice of the denial by the Plan Administrator within sixty (60) days
after the receipt of the claim. The notice shall explain that the Participant or
beneficiary may request a review of the denial and the procedure for requesting
review. The notice shall describe any additional information necessary to
perfect the Participant’s or beneficiary’s claim and explain why such
information is necessary. If a Participant or beneficiary does not receive a
written response to a claim within sixty (60) days after receipt of the claim by
the Plan Administrator, the claim will be deemed to be denied.

(b) A Participant or beneficiary may make a written request to the Plan
Administrator for a review of any denial of claims under this Plan. The request
for review must be in writing and must be made within sixty (60) days after the
mailing date of the notice of denial or the deemed denial. The request shall
refer to the provisions of the Plan on which it is based and shall set forth the
facts relied upon as justifying a reversal or modification of the determination
being appealed.

(c) A Participant or beneficiary who requests a review of denial of claims in
accordance with this claims procedure may examine pertinent documents and submit
pertinent issues and comments in writing. A Participant or beneficiary may have
a duly authorized representative act on his or her behalf in exercising his or
her right to request a review and any other rights granted by this claims
procedure. The Plan Administrator shall provide a review of the decision denying
the claim within sixty (60) days after receiving the written request for review.
If a Participant or beneficiary does not receive a written response to a request
for a review within the foregoing time limit, such request will be deemed to be
denied. A decision by the Plan Administrator for review shall be final and
binding on all persons.

ARTICLE 8
MISCELLANEOUS

8.1 Unfunded Plan.

(a) The Plan shall be an unfunded plan maintained by the Company and the other
Employers for the purpose of providing benefits for a select group of management
or highly compensated employees. Neither the Company nor any other Employer
shall be required to set aside, earmark or entrust any fund or money with which
to pay their obligations under this Plan or to invest in any particular
investment vehicle and may change investments of Company assets at any time.

(b) The Company may establish a Trust to hold property that may be used to pay
benefits under the Plan. The Trust shall be a domestic trust maintained in the
United States. The Trust shall be intended to be a grantor trust, within the
meaning of Section 671 of the Code, of which the Company is the grantor, and the
Plan is to be construed in accordance with that intention. Notwithstanding any
other provision of this Plan, the assets of the Trust will remain the property
of the Company and will be subject to the claims of creditors in the event of
bankruptcy or insolvency, as provided in the Trust Agreement. No Participant or
person claiming through a Participant will have any priority claim on the assets
of the Trust or any security interest or other right superior to the rights of a
general creditor of the Company or the other Employers as provided in the Trust
Agreement.

(c) Subject to the following provisions of this Section 8(c), all benefits under
this Plan shall be paid by the Participant’s Employer(s) from its general assets
and/or the assets of the Trust, which assets shall, at all times, remain subject
to the claims of creditors as provided in the Trust Agreement. No Employer,
other than the Company as provided below, shall have any obligation to pay
benefits hereunder in respect of any Participants who are not Employees or
former Employees of such Employer. The obligation of each Employer hereunder in
respect of any Participant shall be limited to the amounts payable to such
Participant from the Account established for such Participant in respect of
employment with that Employer, except that if an Employer shall fail to make or
cause to be made any benefit payment hereunder when due, the Company shall
promptly make such benefit payment from its general assets and/or the assets of
the Trust.

(d) Neither Participants, their beneficiaries nor their legal representatives
shall have any right, other than the right of an unsecured general creditor,
against the Company or any other Employer in respect of any portion of a
Participant’s Account and shall have no right, title or interest, legal or
equitable, in or to any asset of the Company or any other Employer or the Trust.

8.2 Spendthrift Provision. The Plan shall not in any manner be liable for or
subject to the debts or liabilities of any Participant or beneficiary. No
benefit or interest under the Plan is subject to assignment, alienation, pledge
or encumbrance, whether voluntary or involuntary, and any purported or attempted
assignment, alienation, pledge or encumbrance of benefits shall be void and will
not be recognized by the Company or any other Employer.

8.3 Employment Rights. The existence of the Plan shall not grant a Participant
any legal or equitable right to continue as an Employee nor affect the right of
the Company or any other Employer to discharge a Participant.

8.4 Withholding of Taxes. To the extent required by applicable law, the Company
or another Employer will withhold from Compensation and/or Deferred Compensation
and any payment hereunder all taxes required to be withheld for federal, state
or local government purposes.

8.5 Amendment or Termination. Subject to the provisions of Section 8.12, the
Company reserves the right to amend, modify, suspend or terminate the Plan at
any time without prior notice by action of its Board; provided, however, that no
such action may deprive a Participant of his rights to receive a benefit
pursuant to the Plan with respect to compensation deferred prior to such action.
An Employer may terminate its participation in the Plan at any time by action of
its board of directors.

8.6 No Fiduciary Relationship Created. Nothing contained in this Plan, and no
action taken pursuant to the provisions of this Plan, shall create or be deemed
to create a fiduciary relationship between the Company or any other Employer or
the Plan Administrator and any Participant, beneficiary or any other person.

8.7 Release. Any payment to any Participant or beneficiary in accordance with
the provisions of this Plan shall, to the extent thereof, be in full
satisfaction of all claims against the Plan Administrator, the Company, the
other Employers and any of their respective officers, directors, shareholders,
employees or agents.

1.18.8 No Warranty or Representation. Neither the Company nor any other Employer
makes any warranty or representation regarding the effect of deferrals made or
benefits paid under this Plan for any purpose.

8.9 Construction. Words used in the masculine shall apply to the feminine where
applicable; and wherever the context of the Plan dictates, the plural shall be
read as the singular and the singular as the plural.

8.10 Governing Law. To the extent that Ohio law is not preempted by ERISA, the
provisions of the Plan shall be governed by the laws of the State of Ohio.

8.11 Counterparts. This Plan may be signed in any one or more counterparts each
of which together shall constitute one instrument.

8.12 American Jobs Creation Act of 2004. The Plan is intended to provide for the
deferral of compensation in accordance with the provisions of Section 409A of
the Code and Treasury Regulations and published guidance issued pursuant
thereto. Accordingly, the Plan shall be construed in a manner consistent with
those provisions and may at any time be amended in the manner and to the extent
determined necessary or desirable by the Company to reflect or otherwise
facilitate compliance with such provisions with respect to amounts deferred on
and after January 1, 2005, including as contemplated by Section 885(f) of the
American Jobs Creation Act of 2004. Moreover, to the extent permitted in
guidance issued by the Secretary of the Treasury and in accordance with
procedures established by the Committee, a Participant may be permitted to
terminate participation in the Plan or cancel an outstanding deferral election
with regard to amounts deferred after December 31, 2004. Notwithstanding any
provision of the Plan to the contrary, no otherwise permissible election or
distribution shall be made or given effect under the Plan that would result in
taxation of any amount under Section 409A of the Code.

IN WITNESS WHEREOF, Brush Engineered Materials, Inc. has executed this Plan this
7th day of December, 2004.

BRUSH ENGINEERED MATERIALS INC.

By: /s/ Michael C. Hasychak   



      Name: Michael C. Hasychak
Title: Vice President, Treasurer and Secretary

